                                                                                Case 3:19-cv-07495-WHA Document 26 Filed 09/18/20 Page 1 of 5



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   EDWARD T. FURNACE,                                     No. C 19-7495 WHA (PR)
                                                                         10                  Plaintiff,                              ORDER DENYING MOTION FOR
                                                                                                                                     SUMMARY JUDGMENT; STAYING
                                                                         11     v.                                                   AND REFERRING CASE TO
United States District Court




                                                                                                                                     PRISONER MEDIATION PROJECT
                                                                              C. EMERSON; B. WOODS,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendants.
                                                                                                                     /               (ECF No. 21)
                                                                         14
                                                                         15                                              INTRODUCTION
                                                                         16          Plaintiff, a California prisoner, filed this pro se civil rights case under 42 U.S.C. § 1983
                                                                         17   against two officials who worked at Pelican Bay State Prison. He claims that Defendants C.
                                                                         18   Emerson and B. Woods failed to adequately treat a painful tooth that was causing him
                                                                         19   “excruciating” pain when he ate hot or cold food. Defendants filed a motion for summary
                                                                         20   judgment, plaintiff filed an opposition, and defendants filed a reply brief. For the reasons
                                                                         21   explained below, the motion for summary judgment is DENIED.
                                                                         22                                               STATEMENT
                                                                         23          Plaintiff claims that defendants did not adequately address a cracked filling in his tooth
                                                                         24   #15, which caused him to suffer pain for approximately seven months until it was fixed.
                                                                         25          On May 17, 2019, a prison dentist (who is not a defendant) was treating a broken crown
                                                                         26   on plaintiff’s tooth #2, and plaintiff reported pain in a different part of his mouth. The dentist
                                                                         27   discovered that plaintiff had cracked the filling in tooth #15. The dentist assigned tooth #15 a
                                                                         28   priority level three under prison regulations, which meant that it needed treatment within a year
                                                                                   Case 3:19-cv-07495-WHA Document 26 Filed 09/18/20 Page 2 of 5



                                                                          1   (i.e. by May 17, 2020).
                                                                          2           Plaintiff filed an administrative grievance on May 26, 2019, complaining that tooth #15
                                                                          3   was causing him “daily pain” pain every time he ate hot or cold food, and requesting immediate
                                                                          4   treatment. Three days later, the grievance was assigned to defendant Emerson, the Supervising
                                                                          5   Dentist; ultimately, defendant Woods, the PBSP Chief Executive Officer, denied the grievance
                                                                          6   on July 24, 2019, finding the schedule for plaintiff’s treatment consistent with prison
                                                                          7   regulations.
                                                                          8           Plaintiff continued to complain of pain in the area of tooth #15, and on September 5,
                                                                          9   2019, a dentist (a non-defendant) examined him and found a hole in tooth #14. The dentist
                                                                         10   added that problem to plaintiff’s treatment plan for tooth #15, which remained a level three
                                                                         11   priority. Plaintiff then filed another administrative grievance asking when he would receive
United States District Court
                               For the Northern District of California




                                                                         12   treatment for teeth #s 14 and 15. On November 9, 2019, Woods denied the grievance, finding
                                                                         13   only that the time-line for treatment of teeth #s 14 and 15 complied with consistent prison
                                                                         14   regulations.
                                                                         15           On November 18, 2019, a dental hygienist cleaned plaintiff’s teeth. On January 10,
                                                                         16   2020, a dentist (non-defendant) fixed the problems in teeth #s 14 and 15 without complications.
                                                                         17                                              ANALYSIS
                                                                         18   A.      STANDARD OF REVIEW
                                                                         19           Summary judgment is proper where the pleadings, discovery and affidavits show that
                                                                         20   there is "no genuine issue as to any material fact and that the moving party is entitled to
                                                                         21   judgment as a matter of law." Fed. R. Civ. P. 56. Material facts are those which may affect the
                                                                         22   outcome of the case. A dispute as to a material fact is genuine if there is sufficient evidence for
                                                                         23   a reasonable jury to return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc.,
                                                                         24   477 U.S. 242,248 (1986). The moving party for summary judgment bears the initial burden of
                                                                         25   identifying those portions of the pleadings, discovery and affidavits which demonstrate the
                                                                         26   absence of a genuine issue of material fact. When the moving party has met this burden of
                                                                         27   production, the nonmoving party must go beyond the pleadings and, by its own affidavits or
                                                                         28
                                                                                                                               2
                                                                                   Case 3:19-cv-07495-WHA Document 26 Filed 09/18/20 Page 3 of 5



                                                                          1   discovery, set forth specific facts showing that there is a genuine issue for trial. If the
                                                                          2   nonmoving party fails to produce enough evidence to show a genuine issue of material fact, the
                                                                          3   moving party wins. Celotex Corp.v. Cattrett, 477 U.S. 317, 323 (1986).
                                                                          4           At summary judgment, the judge must view the evidence in the light most favorable to
                                                                          5   the nonmoving party: if evidence produced by the moving party conflicts with evidence
                                                                          6   produced by the nonmoving party, the judge must assume the truth of the evidence set forth by
                                                                          7   the nonmoving party with respect to that fact. Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014).
                                                                          8   B.      DISCUSSION
                                                                          9           Plaintiff claims that defendants Emerson and Woods violated his Eighth Amendment
                                                                         10   rights by failing to order better treatment for the cracked filling on his tooth #15. Deliberate
                                                                         11   indifference to a prisoner’s serious medical needs violates the Eighth Amendment’s proscription
United States District Court
                               For the Northern District of California




                                                                         12   against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). Serious
                                                                         13   medical needs may include dental care. Hunt v. Dental Dep't., 865 F.2d 198, 200 (9th Cir.
                                                                         14   1989). A prison official is deliberately indifferent if he knows that a prisoner faces a substantial
                                                                         15   risk of serious harm and disregards that risk by failing to take reasonable steps to abate it.
                                                                         16   Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of
                                                                         17   facts from which the inference could be drawn that a substantial risk of serious harm exists,” but
                                                                         18   he “must also draw the inference.” Ibid.
                                                                         19           There are triable factual issues as to whether Emerson and Woods were deliberately
                                                                         20   indifferent to plaintiff’s serious medical needs. As early as May 26, 2019, plaintiff notified
                                                                         21   Emerson and Woods in his administrative grievance that his tooth caused him daily pain
                                                                         22   whenever he ate hot or cold food. A “serious” medical need exists if the failure to treat a
                                                                         23   prisoner's condition could result in the “unnecessary and wanton infliction of pain.” McGuckin,
                                                                         24   974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). There is no evidence that Emerson or Woods
                                                                         25   provided any pain medication or ordered a different diet while he waited for his tooth to be
                                                                         26   fixed. A reasonable inference can be drawn, therefore, that plaintiff’s “excruciating” pain when
                                                                         27   he ate hot or cold food persisted for seven months untreated until a dentist repaired his tooth in
                                                                         28
                                                                                                                                3
                                                                                Case 3:19-cv-07495-WHA Document 26 Filed 09/18/20 Page 4 of 5



                                                                          1   January 2020. Given their positions as the Supervising Dentist and Chief Executive Officer,
                                                                          2   respectively, a reasonable fact-finder could also conclude that Emerson and Woods had the
                                                                          3   authority to order pain medication or to advance the date of plaintiff’s dental procedure. These
                                                                          4   facts, if proven true, would reasonably support the conclusion that defendants were deliberately
                                                                          5   indifferent to plaintiff’s serious medical needs.
                                                                          6          Defendant Emerson argues that he is not liable because he had only two interactions
                                                                          7   with plaintiff, neither of which involved tooth #15: he examined plaintiff for a broken crown on
                                                                          8   a different tooth (tooth #2) in April 2019, the month before a different dentist found the cracked
                                                                          9   filling on tooth #15; and on June 5, 2019, Emerson interviewed plaintiff about his
                                                                         10   administrative grievance (ending in number 0140) that concerned tooth #2. The records
                                                                         11   submitted by defendants and plaintiff show, however, that the administrative grievance (ending
United States District Court
                               For the Northern District of California




                                                                         12   in number 0182) in which plaintiff complained about tooth #15 was assigned to Emerson as the
                                                                         13   Supervising Dentist on May 29, 2019. Defendants do not address the fact that this grievance
                                                                         14   was assigned to Emerson, let alone explain whether he read it. Whether Emerson knew about
                                                                         15   plaintiff’s pain in tooth #15 is a triable factual question because a fact-finder could reasonably
                                                                         16   conclude that Emerson knew about and read the grievance in which plaintiff described the pain.
                                                                         17          Defendants also argue that the care plaintiff received on tooth #15 was medically sound.
                                                                         18   They cite the evidence that the dentist who evaluated the tooth decided that it was a level three
                                                                         19   priority under prison regulations, meaning that it was not urgent and needed treatment within a
                                                                         20   year. Based on this evidence, defendants argue that treatment within seven months was well
                                                                         21   within the time-frame of proper care for the problem. This evidence only shows that plaintiff
                                                                         22   received appropriate treatment for fixing the filling, but it does not address the pain plaintiff felt
                                                                         23   while he waited for that fix. As discussed above, there is reasonably creditable evidence that
                                                                         24   plaintiff’s pain was serious. Compliance with prison regulations is not equivalent to
                                                                         25   compliance with the Eighth Amendment if it meant that plaintiff spent seven months with
                                                                         26   serious and untreated pain. If plaintiff had received effective treatment for the pain while he
                                                                         27   waited for a dentist to fix the toot, the Eighth Amendment may not have been violated. Based
                                                                         28
                                                                                                                                  4
                                                                                Case 3:19-cv-07495-WHA Document 26 Filed 09/18/20 Page 5 of 5



                                                                          1   upon the evidence presented, however, there are triable factual issues related to whether
                                                                          2   defendants provided adequate treatment for plaintiff’s condition.
                                                                          3          Defendants are not entitled to summary judgment because there are triable factual issues
                                                                          4   pertaining to plaintiff’s claim that they violated his rights under the Eighth Amendment.
                                                                          5                                            CONCLUSION
                                                                          6          For the reasons set out above, defendants’ motion for summary judgment is DENIED.
                                                                          7          This case is REFERRED to Magistrate Judge Illman pursuant to the Pro Se Prisoner
                                                                          8   Mediation Program. All further proceedings in this are STAYED until further order, with the
                                                                          9   exception of any proceedings related to the mediation ordered below.
                                                                         10          The mediation proceedings shall take place within 120 days of the date this order is
                                                                         11   entered. Magistrate Judge Illman shall coordinate a time and date for a mediation proceeding
United States District Court
                               For the Northern District of California




                                                                         12   with all interested parties or their representatives and, within five days after the conclusion of
                                                                         13   the mediation proceedings, file a report. All mediation proceedings shall be confidential and no
                                                                         14   statement made therein will be admissible in any proceedings in the case, unless the parties
                                                                         15   otherwise agree. No part of the mediation proceeding shall be reported, or otherwise recorded,
                                                                         16   without the consent of the parties, except for any memorialization of a settlement.
                                                                         17          The clerk shall send a copy of this order to Magistrate Judge Illman.
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                              Dated: September      18    , 2020.
                                                                         20                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               5
